Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 objected to because of the following informalities:  colon in line 13.  Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 2 is missing

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the one-way valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Flaherty (US 6,749,587).  Flaherty discloses: 
A method for delivering an infusion medium to a user, the method comprising: providing a first housing portion 800 and a second housing portion 700; providing the first housing portion and the second housing portion with connection structure to allow the first housing portion and the second housing portion to be selectively engaged with each other for operation and disengaged from each other to allow disposal of the first housing portion without disposing of the second housing portion (see Abstract); providing a pumping assembly (40,46 meter control portion); providing a first exit valve in the pumping assembly wherein the first exit valve inhibits fluid flow from a reservoir 30 to a pump exit; providing a dispensing assembly (40,48 metering portion) downstream from the pumping assembly, and in fluid communication with the reservoir by a flow line; providing an exit assembly 70 downstream from the dispensing assembly, the exit assembly in fluid communication with the pump exit (see C7L9-54, Fig. 2-9): and maintaining the infusion medium in the first housing portion so as to not contact the second housing portion.
(claim 4) Flaherty further comprising connecting the reservoir 30 having an interior volume for containing an infusion medium in fluid flow communication to the dispensing assembly 48 (Fig. 3).
(claim 5) further comprising supporting the reservoir 30 with the first housing portion 800 (Fig. 3).
(claim 6) further comprising: providing the dispensing assembly 40 with a variable volume metering chamber 48; providing the second housing portion 700 with an interior volume and a sensor; and locating a variable volume metering chamber in the dispensing assembly. C11L48-C12L29
(claim 7) further comprising positioning a resilient fluid diaphragm 44 in the variable volume metering chamber 48 wherein the variable volume metering chamber expands and contracts with the flow of fluid into and out of the variable volume metering chamber. (Figs. 5A-B) (see claim 46)
(claim 8) the pumping assembly 46 is in the second housing portion 700.
(claim 9) operatively connecting a shape-memory alloy drive device to the pumping assembly, to selectively move the pumping assembly. C15L17-23, C7L32-54
(claims 10-11) the pumping assembly 46 is in the second housing portion 700.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flaherty in view of Bikovsky (US 2008/0097375).
	(claim 3) Flaherty does not directly disclose the details of the pumping assembly, such as the first exit valve in the pumping assembly comprising a duckbill valve structure.  Bikovsky, in the analogous art, teaches a duckbill valve 252 one-way valve in the pump device.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the device of Flaherty with the pump with one way duckbill valve as taught by Bikovsky as a substitution of the pumping assembly (46) as taught by Flaherty (C7L32-54). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEANNA K HALL/Primary Examiner, Art Unit 3783